IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 00-20396

                          Summary Calendar


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,

                                versus

MIGUEL ANGEL QUINTERO-HERRERA,
also known as Miguel Angel Quintero-Guerrero,

                                              Defendant-Appellant.




          Appeal from the United States District Court
               For the Southern District of Texas
                         (H-99-CR-528-1)

                         September 24, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Quintero-Herrera   pled   guilty    to   illegally   reentering   the

United States in violation of 8 U.S.C. §§ 1326(a) and (b)(2). He

challenges the district court’s calculation of his criminal history

as well as its finding that his prior forgery conviction was an

aggravated felony.

     Quintero-Herrera claims that the district court should have


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
permitted him to attack his prior conviction collaterally at

sentencing because the conviction is void. But a defendant has no

right to bring such a challenge at sentencing, with the sole

exception of convictions obtained in violation of the right to

counsel.1

     Quintero-Herrera      also   contends    that    his   prior     forgery

conviction    was   not   an   aggravated    felony   under   8     U.S.C.   §

1101(a)(43). That section states that “an offense relating to ...

forgery” with a “term of imprisonment” of at least one year is an

aggravated felony.2 Quintero-Herrera was sentenced to one year in

a state jail for a type of forgery. His argument is without merit.

     In addition, Quintero-Herrera argues that his prior conviction

was an element of the offense that should have been listed in the

indictment. He concedes that Almendarez-Torres v. United States3

forecloses this issue, and raises it merely to preserve it for

further review.

     AFFIRMED.




     1
         Daniels v. United States, 121 S. Ct. 1578, 1580 (2001).
     2
         8 U.S.C. § 1101(a)(43)(R).
     3
         523 U.S. 224 (1998).